Perkins, J.
Suit upon a note. The note was executed, and made payable in Ohio, and was bearing interest at 10 per cent.
In the complaint on the note, a statute of Ohio, allowing 10 per cent, interest, was set out by copy.
Answer, in general denial.
On the trial, to prove the law of Ohio, the plaintiff offered in evidence a copy of Swann’s Statutes of Ohio; but they were not certified by the secretary of state, nor did they appear to have been printed by the state printer. There was nothing' showing that the copy of the statute offered in evidence was published by authority of the state of Ohio. But Isaac Van Devanter, over the defendant’s objection, was permitted to testify that he believed the section of law, copied into the complaint, was the law of Ohio.
The Court gave judgment for plaintiff for the amount of the note and 10 per cent, interest.'
The copy of Swann’s Statutes* was erroneously admitted in evidence. Perk. Pr. 275.
The testimony of Mr. Van Devanter was erroneously admitted for two reasons—
1. He was not shown to have been an expert in Ohio laws.
2. The statute laws of another state of the United States cannot be proved by parol. Perk. Pr. 276. They must be evidenced by certified copies from the secretary of state, or by a copy printed by state authority.
The statute laws of nations foreign to the United States stand on a different footing. Formerly, even they could *331not be proved by parol. Comparet v. Jernegan, 5 Blackf. 375. But now the Court has a discretion on this point. Perk. Pr. 276.
J. II. Jones, for the appellant.
I Van Devanter, for the appellees.
Per Cwriam.
The judgment is reversed with costs. Cause remanded, &c.